Citation Nr: 1813416	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the Veteran's cause of death. 

2.  Entitlement to service connection for the Veteran's cause of death.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an Unidentified Female

ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1953 to August 1957, then in the Air Force from October 1957 to January 1974.  He had service in the Republic of Vietnam.  The Appellant was married to the Veteran from May 1954 until his death in May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Appellant testified before the undersigned at an October 2017 hearing.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1997 rating decision, the Appellant's claim for service connection for the Veteran's cause of death was denied.

2.  No notice of agreement (NOD) was filed and no further evidence was added to the claims file during the one year period after the December 1997 rating decision was mailed.

3.  Since the December 1997 rating decision, the Appellant has submitted evidence in support of her claim for service connection for the Veteran's cause of death which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 

CONCLUSIONS OF LAW

1.  The December 1997 rating decision denying service connection for the Veteran's cause of death is final.  38 U.S.C. § 7105(c)(2012); 38 C.F.R. § 20.302 (2017).

2.  New and material evidence has been received to reopen the Appellant's claim for service connection for the Veteran's cause of death.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law

A rating decision becomes final one year after it is mailed to the appellant, provided that no NOD is filed and no new evidence is added to the file during that period.  38 U.S.C. § 7105(c)(2012); 38 C.F.R. § 20.302 (2017). 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  Evidence is material if, either by itself or considered in conjunction with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Analysis

A rating decision of December 1997 denied service connection for the Veteran's cause of death.  As no NOD was filed and no evidence submitted within one year after the December 1997 rating decision was mailed, the rating decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.302 (2017). 

The evidence of record at the time of the December 1997 rating decision included: the Veteran's death certificate; limited treatment records from 1992 to 1995 related to the Veteran's treatment for renal cell carcinoma; service treatment records; military personnel records; and the Appellant's statement that she believed the Veteran's renal cell carcinoma was caused by exposure to Agent Orange (an herbicide agent).  The Veteran's death certificate listed his cause of death as cardio-respiratory failure with a contributing cause of metastatic cancer.  The record did not contain any competent medical evidence supporting the argument that exposure to an herbicide agent could cause renal cell carcinoma.

Since the December 1997 order became final, the Appellant has provided VA with copies of two Board decisions granting direct service connection for renal cell carcinoma based on competent medical opinions establishing a causal link between exposure to an herbicide agent and developing renal cell carcinoma.  While decisions of the Board have no precedential value and are not binding in the present case, the evidence submitted in those cases is relevant to the Appellant's claim. 

In a July 2003 rating decision submitted by the Appellant, a veteran's treating physician expressed his opinion that based on the lack of any familial history of renal cell carcinoma, there was a high degree of certainty that it was caused by his exposure to Agent Orange. 

In a March 2005 decision submitted by the Appellant, a veteran provided an opinion from a board certified practicing academic oncologist with a special interest and expertise in renal cell carcinoma.   This expert considered the following five factors in rendering his opinion that there was a causal link between that veteran's exposure to Agent Orange and his renal cell carcinoma: 1) the well-documented carcinogenic effect of exposure to dioxin(2378-TCDD) in experimental and epidemiologic studies; 2) scientific and epidemiologic evidence of an association between Agent Orange exposure and kidney cancer, albeit a weak association; 3) the veteran's near certain significant exposure based on where he was in Vietnam at what time frame of the conflict; 4) the unusual young age at the time of the veterans diagnosis; and 5) the lack of family history of kidney or any other type of cancers in members of his family.

While neither of these decisions is binding in the Appellant's case, they do provide some evidence that exposure to an herbicide agent can cause renal cell carcinoma.  The Board finds that this evidence is new, in that it was not previously submitted to or considered by either the RO or the Board.   The Board finds that it is material, in that it provides some evidence of a nexus between exposure to an herbicide agent and developing renal cell carcinoma. 

Accordingly, the Appellant's claim for service connection for the Veteran's cause of death must be reopened. 


ORDER

The application to reopen the claim for service connection for the Veteran's cause of death is granted.  The claim is granted to this extent only.


REMAND

While the above noted evidence provides a helpful framework for evaluating the Appellant's claim, it does not provide any direct evidence about the actual cause of the Veteran's renal cell carcinoma.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination have been satisfied.  Because this has not yet been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a suitably qualified VA examiner regarding the nature of the Veteran's cause of death.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion. 

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's acive service, including his conceded exposure to an herbicide agent in service caused his renal cell carcinoma.  A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.

The examiner's report should specifically discuss the significance, if any, of the following evidence:

A.  The well-documented carcinogenic effect of exposure to dioxin(2378-TCDD) in experimental and epidemiologic studies; 
B.  Any scientific and epidemiologic evidence of an association between Agent Orange exposure and kidney cancer, even if this is a weak association; 
C.  The Veteran's hereditary predisposition to developing renal cell carcinoma, or lack thereof. 
   D.  The Veteran's age when he was first diagnosed	with renal cell carcinoma.
E.  Given the advanced stage of his renal cell carcinoma when diagnosed in 1979, the likelihood that it began before the Veteran retired from active service in 1974. 
F.  The Veteran's near certain actual exposure to an herbicide agent in service, given his military occupational specialty and lay statements to the effect that he had significant actual exposure to Agent Orange in service.
	
2.  After undertaking any further development deemed necessary, readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


